Citation Nr: 0033017	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-17 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypoplasia of the left 
upper and lower extremities with leg length discrepancy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The appellant had active duty for training (ADT) from June 
18, 1980 to August 1, 1980.

This appeal arises from a March 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that determined that a well-
grounded claim had not been submitted.  The appellant has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.

The appellant testified at a videoconference hearing before 
the undersigned member of the Board in December 1999.


FINDINGS OF FACT

1.  VA's duty to assist in obtaining all relevant evidence 
has been fulfilled.  

2.  The appellant had ADT but no active military service.

3.  The appellant's hypoplasia and leg length discrepancy are 
congenital conditions that did not increase during ADT. 

4.  There is no reasonable possibility that further 
assistance to the appellant would aid in substantiating his 
claim.


CONCLUSION OF LAW

Hypoplasia of the left upper and lower extremities with leg 
length discrepancy was not incurred in or aggravated by ADT.  
38 U.S.C.A. §§ 101(2) (24), 1111, 1131, 5107(b) (as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.1(d), 3.6(a), 
3.303, 3.304(b), 3.306(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's November 1979 enlistment examination report 
for the North Carolina Army National Guard is negative for 
any mention of any congenital defect, such as leg length 
discrepancy or hypoplasia of the right upper or lower 
extremity.  Hypoplasia is incomplete development or 
underdevelopment of an organ or tissue, Dorland's Illustrated 
Medical Dictionary 809 (28th ed. 1994).

The appellant's ADT commenced on June 18, 1980.  A treatment 
report dated July 8, 1980 reflects congenital trouble with 
the left upper and lower extremity.  The left arm and leg 
were shorter than the right arm and leg.  The examiner 
reported "EPTS" and referred the appellant to the 
orthopedic clinic.   

An orthopedic consultation request dated July 8, 1980, notes 
that the left arm and leg were shorter than the right due to 
a congenital preexisting condition and notes that the 
appellant had trouble performing physical training.  An 
orthopedic consultation report dated July 9, 1980 notes a 
diagnosis of pre-existing hypoplasia of the left upper and 
lower extremity and found the appellant to be unfit for 
military service.  The veteran was placed on a physical 
profile on July 9th that forbade any further exercises or 
physical training and was returned to his unit for separation 
processing.    

According to a DA Form 4707, Entrance Physical Standards 
Board Proceedings (hereinafter referred to as EPSBP), dated 
July 22, 1980, the diagnosis was hypoplasia of the right 
[sic] upper and lower extremity, congenital, with leg length 
discrepancy.  Discharge from military service was 
recommended.  The appellant was separated from ADT effective 
August 1, 1980.  

The appellant submitted a service connection claim in August 
1998, reporting scoliosis and a size discrepancy in his left-
side extremities.  He reported that he received private 
medical treatment at France Medical Center in 1997. 

In August 1998, the RO requested clinical records from France 
Medical Center and requested SMRs from the National Personnel 
Records Center (NPRC).  

In October 1998, the appellant reported left hand weakness, 
scoliosis and a limp.  

In December 1998, the RO requested any available SMRs from 
the Office of the Adjutant General of North Carolina 
(hereinafter TAG North Carolina).  In February 1999, the RO 
again requested any available records from TAG North 
Carolina.  

In March 1999, NPRC submitted all available SMRs, which had 
been forwarded from TAG North Carolina.  

In his substantive appeal, the appellant reported that his 
hypoplasia of the right [sic] upper and lower extremities 
increased in severity during active service training.  He 
reported that by the third week of training, he could not do 
some things that he had been able to do prior.  He argued 
that there had been no finding that the increase was due to 
the natural progression of the disease.

In September 1999, the RO received treatment notes from 
France Medical Center.  The reports reflect treatment for 
tinea pedis and onychomycosis in May 1995, left hand pain in 
November 1996, and right shoulder pain in September 1998.  
The reports do not link any condition to ADT.

The appellant testified before the undersigned member of the 
Board at a videoconference hearing in December 1999 that he 
was not bothered by the problem prior to ADT but was bothered 
by it since that time.  He testified he could not hold a gun 
correctly prior to ADT and recalled that during ADT his 
superiors asked him about his limp and abnormal left arm 
swing.  He told them that he was "born like that."  He 
reported that he was subsequently discharged from training 
without receiving any medical treatment.  He reported that he 
had received medical treatment at France Medical Center since 
1990 but had not taken any medicine for the condition.  When 
asked, he stated that no doctor had ever told him that his 
condition worsened during active service.  He also stated 
that he did not believe the condition worsened during active 
service, but rather that it increased in severity over the 
years since active service.  He testified that during basic 
training he thought that he was doing fine until someone 
pointed out a problem with his arm swing and gait.  He 
reported that he had remained employed since discharge from 
the service but had missed work occasionally because of the 
condition.  He felt that service connection was warranted 
because the condition should have been detected prior to 
beginning ADT. 

At the hearing, the appellant submitted a copy of private 
clinical records that had been submitted in September 1999.  
The Board Member suggested that the appellant submit a 
medical opinion to aid his case and offered to hold the case 
for 30 additional days pending such evidence.  No further 
evidence was received.

II.  Legal Analysis

For the purposes of Title 38 of the United States Code, the 
term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2000).  

The term "active military, naval, or air service," in turn, 
includes active duty, any period of ADT during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(2), (24) as 
amended by the Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 301(a), 114 Stat. 1852, 
___(2000) (to provide for service connection for myocardial 
infarction or cerebrovascular accident sustained during 
inactive duty training); 38 C.F.R. § 3.6(a) (2000).

A veteran is presumed to be in sound physical and mental 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and 
demonstrate that it resulted from disease or injury incurred 
in or aggravated by active military service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  

Where the appellant served only on ADT and has not previously 
established any service-connected disability, he has not 
achieved veteran status, and is not entitled to the 
presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466 
(1995).  In this case, the appellant has not had any active 
military service that would qualify for "veteran" status.  
He is not therefore entitled to the presumption of soundness 
at entry accorded veterans.  Paulson, supra.

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2000).  However, service connection may 
be granted for such defects in limited circumstances, such as 
when the defect is aggravated in service due to the 
development of a superimposed disease or injury.  See 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  Therefore, 
VA must consider the issue of aggravation during ADT.  

The Board finds that all relevant evidence known to exist has 
been obtained.  The appellant has been advised that he may 
submit additional medical evidence on the matter but has not 
done so.  

The appellant's SMRs and EPSBP report indicates that 
hypoplasia of the left upper and lower extremities with leg 
length discrepancy is a congenital condition that pre-existed 
ADT.  No evidence has been submitted that would suggest that 
the condition did not pre-exist the appellant's ADT.  
However, because the condition pre-existed ADT, aggravation 
due to service must be considered.  38 C.F.R. § 3.306(a).  

The medical evidence of record does not suggest that the 
condition was aggravated during active service.  Shortly 
after beginning training, the problem was noted and no 
further training was allowed.  Moreover, the appellant 
testified that he did not notice any increase in severity 
during ADT.  In fact, he felt that he was performing 
satisfactorily during training until he was found to be 
medically disqualified.  He was invited to submit any 
additional medical evidence on the issue of aggravation, but 
did not do so.  The Board finds therefore, that the condition 
did not increase during ADT.  

The appellant has argued that there has been no medical 
finding of natural progress of the disease, which is a 
requirement to overcome the presumption of aggravation where 
there is an increase in disability during qualifying active 
military, naval, or air service.  38 C.F.R. § 3.306(a).  The 
Board points out that as noted above, the appellant has not 
had any active military, naval, or air service, and secondly, 
there has been no finding of any increase in symptoms during 
ADT, whether by natural progress or otherwise.

After consideration of all the evidence, including the 
appellant's testimony, the Board finds that the preponderance 
of the evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Moreover, given the congenital nature of the disability and 
the appellant's credible testimony to the effect that the 
disability did not worsen during service, the Board finds 
that there is no reasonable possibility that further 
assistance to the appellant would aid in substantiating his 
claim.


ORDER

The claim of entitlement to service connection for hypoplasia 
of the left upper and lower extremities with leg length 
discrepancy is denied.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

